Malone, J.,
concurring: I respectfully concur with the majority to reverse and remand the trial court’s judgment on grandparent visitation, but only because of the “grandparent visitation rules” included in the permanent grandparent visitation plan. I find the rules to be unnecessary, and in some instances unsafe, and I conclude the trial court abused its discretion in adopting the rules as the order of the court.
As for the award of costs and attorney fees, I concur with the result of Judge Green’s separate opinion. K.S.A. 38-131 requires costs and reasonable attorney fees to be awarded to the respondent *379on a motion for grandparent visitation, even when the grandparents prevail on the motion, unless the court determines that justice and equity otherwise require. Here, the trial court did not abuse its discretion in awarding costs and attorney fees to the respondent.